Citation Nr: 0914142	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  02-10 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for testicular pain, 
including as due to an undiagnosed illness.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased evaluation for right shoulder 
strain, evaluated as 10 percent disabling from February 22, 
2000 to August 5, 2004 and as 20 percent disabling from 
August 6, 2004.  

5.  Entitlement to an increased evaluation for left shoulder 
strain, evaluated as 10 percent disabling from February 22, 
2000 to August 5, 2004 and as 20 percent disabling from 
August 6, 2004.

6.  Entitlement to an initial evaluation in excess of 10 
percent for epicondylitis, right elbow.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for epicondylitis, left elbow.  

8.  Entitlement to an initial compensable evaluation for 
insomnia.  

9.  Entitlement to an initial compensable evaluation for 
right carpal tunnel syndrome.

10.  Entitlement to an initial compensable evaluation for 
left carpal tunnel syndrome.

11.  Entitlement to an initial compensable evaluation for 
tension headaches.

12.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux, hiatal hernia.  

13.  Entitlement to a higher initial evaluation for 
lumbosacral strain, evaluated as 10 percent disabling from 
February 22, 2000 to July 16, 2003 and as 20 percent 
disabling from July 17, 2003.  

14.  Entitlement to an initial evaluation in excess of 10 
percent for cervical strain.  

15.  Entitlement to an initial compensable evaluation for 
residuals of a right fifth finger fracture.  

16.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral plantar fasciitis and bilateral pes 
planus with right foot tibial sesamoid fracture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to February 
2000, including in the Southwest Asia theater of operations 
during the Persian Gulf War.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of March 2000 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In June 2000, the Veteran requested a hearing at the RO in 
support of his claims.  Thereafter, in a written statement 
dated February 2001, the Veteran requested a VA examination 
in lieu of the previously requested hearing.  The Board thus 
considers the Veteran's hearing request withdrawn.

The Board addresses the claims of entitlement to service 
connection for testicular pain, including as due to an 
undiagnosed illness, and hypertension, entitlement to 
increased evaluations for right and left shoulder strains, 
evaluated as 10 percent disabling from February 22, 2000 to 
August 5, 2004 and as 20 percent disabling from August 6, 
2004, entitlement to an initial evaluation in excess of 10 
percent for epicondylitis, right elbow, entitlement to an 
initial evaluation in excess of 10 percent for epicondylitis, 
left elbow, entitlement to an initial compensable evaluation 
for insomnia, entitlement to an initial compensable 
evaluation for tension headaches, entitlement to a higher 
initial evaluation for lumbosacral strain, from April 27, 
2001, entitlement to an initial compensable evaluation for 
residuals of a right fifth finger fracture, and entitlement 
to an initial evaluation in excess of 10 percent for 
bilateral plantar fasciitis and bilateral pes planus with 
right foot tibial sesamoid fracture in the REMAND section, 
below, and REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.
FINDINGS OF FACT

1.  VA provided the Veteran adequate notice with regard to 
the claims being decided.  

2.  The record shows a diagnosis for PTSD in service and 
multiple post service medical evaluations that considered a 
diagnosis for possible PTSD; there is no post-service 
diagnosis for PTSD and the Veteran's psychiatric complaints 
have been attributable to adjustment disorder, depression 
(not otherwise specified), obsessive compulsive disorder, 
anxiety, dsythymia, malingered cognitive disorder, and 
depressive disorder.

3.  During the course of this appeal, right carpal tunnel 
syndrome has been primarily asymptomatic, causing tenderness 
once in 2000, and involving less than mild incomplete 
paralysis of the right median nerve.  

4.  During the course of this appeal, left carpal tunnel 
syndrome has been primarily asymptomatic, causing tenderness 
once in 2000, and involving less than mild incomplete 
paralysis of the left median nerve.  

5.  During the course of this appeal, medication more often 
than not controlled the Veteran's digestive system 
disability, but when the Veteran was noncompliant with 
medication and diet, the disability caused dyspepsia, 
pyrosis, acid regurgitation and nausea, but not dysphagia.  

6.  From February 22, 2000 to October 9, 2000, the Veteran's 
lumbar spine disability manifested as pain.  

7.  From October 10, 2000 to April 26, 2001, the Veteran's 
lumbar spine disability manifested as pain and limitation of 
motion of the lumbar spine. 

8.  During the course of this appeal, the Veteran's cervical 
spine disability manifested primarily as pain and no more 
than slight limitation of motion, and once as spasm.
9.  Neither the Veteran's lumbar spine disability picture nor 
cervical spine disability picture is so exceptional or 
unusual with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.304 (2008).

2.  The criteria for entitlement to an initial compensable 
evaluation for right carpal tunnel syndrome are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 4.124a, Diagnostic Code 
8515 (2008).   

3.  The criteria for entitlement to an initial compensable 
evaluation for left carpal tunnel syndrome are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 4.124a, Diagnostic Code 
8515 (2008).   

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for gastroesophageal reflux, hiatal 
hernia are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, § 4.114, Diagnostic 
Code 7346 (2008).   

5.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for lumbosacral strain, from February 
22, 2000, to October 9, 2000, are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5286, 5289, 5292, 5293, 5295 (2001).

6.  The criteria for entitlement to an initial 40 percent 
evaluation for lumbosacral strain, from October 10, 2000, to 
April 26, 2001, are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292 (2001).   

7.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for cervical strain are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5237 (2008); 38 C.F.R. § 4.71a, Diagnostic Code 5286, 
5287, 5290, 5293, 5295 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the Veteran adequate notice with regard to the 
claims being decided such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

1.  Timing

a.  Claims for Service Connection - PTSD &
Higher Initial Evaluation - Low Back Disability

In this case, the RO provided the Veteran VCAA notice on his 
claims for service connection for PTSD and a higher initial 
evaluation for a low back disability by letters dated March 
2001, August 2003, June 2006 and November 2007, the first 
sent before initially deciding those claims in a rating 
decision dated in November 2001.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.



b.  Claims for Higher Initial Evaluations 
Wrist, Digestive System & Cervical Spine Disabilities

The RO provided the Veteran VCAA notice on his claims for 
higher initial evaluations for bilateral carpal tunnel 
syndrome, gastroesophageal reflux disease, hiatal hernia and 
cervical spine disabilities by letters dated March 2001, 
August 2003, September 2003, June 2006 and June 2007, after 
initially deciding those claims in a rating decision dated 
March 2000.  The timing of such notice does not reflect 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  However, for the reasons that follow, 
this timing defect constitutes harmless error.  

First, as explained below, the VCAA notice letters, 
considered in conjunction with other letters the RO sent to 
the Veteran during the course of this appeal, satisfy the 
content requirements of the VCAA.  Second, in Pelegrini II, 
the Court recognized the need for, and the validity of, 
notification sent after the initial decision in cases where 
such notice was not mandated until after that initial 
decision had been made.  Although, in this case, the VCAA was 
already in effect at the time the RO initially decided the 
Veteran's claims, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the Veteran to begin the appellate process anew.  Third, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis without 
providing any deference to the RO's prior decision.  As such, 
the Veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, VA afforded 
him the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent adjudication 
of his claim and the Board's consideration of his appeal.  
With regard to the duty to notify, the VCAA simply requires 
that VA give a claimant an opportunity to submit information 
and evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2007) (harmless error).  

2.  Content

The content of the aforementioned VCAA notice letters, 
considered in conjunction with the content of other letters 
the RO sent to the Veteran in July 2000, January 2005 and May 
2008, also reflects compliance with pertinent regulatory 
provisions and case law, noted above.  In the letters, the RO 
acknowledged the claims being decided, informed the Veteran 
of the evidence necessary to support those claims, identified 
the type of evidence that would best do so, notified him of 
VA's duty to assist and indicated that it was developing his 
claims pursuant to that duty.  The RO also provided the 
Veteran all necessary information on disability ratings and 
effective dates.  The RO identified the evidence it had 
received in support of the Veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the Veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the Veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the Veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  For instance, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to those claims, 
including service and post-service treatment records.  The RO 
also conducted medical inquiry in support of the Veteran's 
claims by affording the Veteran VA examinations, during which 
examiners addressed the presence and severity of the 
disabilities at issue.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  

II.  Analysis of Claims

A.  Claim for Service Connection

The Veteran claims that he is entitled to service connection 
for PTSD.  He alleges that he developed PTSD in the combat 
zone in the Persian Gulf, a disability that worsened after 
being involved in vehicle accidents in September 1997 and 
March 1998.  Allegedly, while in the combat zone, he felt 
angst and began having difficulty sleeping secondary to noise 
cause by missiles, including the roar of the ground shaking.  
He asserts that he feared being called to alert status.  He 
further asserts that his job required clearing out buildings 
and enemy bunkers and establishing pertroleum points and 
once, while doing so, he almost got killed digging close to a 
mine.  He reportedly began receiving treatment for PTSD in 
service, but then retired therefrom and began undergoing 
treatment and counseling at a VA hospital as a civilian. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may be presumed for certain conditions, 
including psychoses, if it is shown that a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection may also be presumed for certain 
conditions under 38 U.S.C.A. § 1117, based on service in the 
Persian Gulf.  More specifically:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2011, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2008).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2008).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2008).
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

To establish entitlement to service connection for PTSD, a 
claimant must submit medical evidence diagnosing PTSD in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).  The Board notes that, on October 29, 2008, 
VA issued an interim final rule amending 38 C.F.R. § 3.304(f) 
to eliminate the requirement of evidence corroborating 
occurrence elf a claimed in-service stressor in the claims in 
which PTSD is diagnosed in service.  See Fed. Reg. 64, 208.  
More specifically, the interim final rule redesignated 
paragraphs (1), (2), and (3) of 38 C.F.R. § 3.304(f) as 
paragraphs (2), (3), and (4), respectively, and added a new 
paragraph (1) that reads as follows:

(1) If the evidence establishes a 
diagnosis of posttraumatic stress 
disorder during service and the claimed 
stressor is related to that service, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
the claimed stressor is consistent with 
the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

The interim rule has been adopted as final without change, 
and applies to all claimed pending before VA on or after 
October 29, 2008.  38 C.F.R. § 3.304(f) (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
In this case, the evidence of record fails to satisfy the 
first element of a PTSD claim under 38 C.F.R. § 3.304(f) 
because it does not include a current, or any post-service 
diagnosis, of PTSD.  The Veteran's service personnel and 
treatment records reflect that the Veteran served on active 
duty for in excess of 20 years, including in the Southwest 
Asia theater of operations from December 1990 to August 1991, 
during the Persian Gulf War, was involved in two vehicle 
accidents in one year, received treatment for 
psychophysiologic complaints during this time period, and was 
diagnosed with multiple psychiatric disabilities, including 
PTSD in 1999.

The Veteran's post-service treatment records confirm that, 
following his discharge from service, the Veteran continued 
to receive treatment for psychiatric complaints and underwent 
screening for PTSD by a nurse.  Although the screening was 
positive, no medical professional subsequently attributed the 
Veteran's psychiatric complaints to PTSD.  Rather, during 
treatment visits dated since 1999 and VA examinations 
conducted in May 1999, April 2001 and December 2004, medical 
professionals discussed such a diagnosis, occasionally noting 
questionable or possible PTSD, but attributed the complaints 
to adjustment disorder, depression, not otherwise specified, 
obsessive compulsive disorder, anxiety dysthymia, malingered 
cognitive disorder, and depressive disorder.

In any event, the Board reminds the Veteran that he is 
currently service connected for a psychiatric disability 
other than PTSD and receives compensation for psychiatric 
symptomatology associated therewith.  Once service connection 
for psychiatric disability is established, whether for PTSD 
or another psychiatric disorder, the psychiatric label become 
essentially irrelevant for rating purposes.  See 38 C.F.R. 
§ 4.130 (2008).  Thus, even if the post-service medical 
evidence in this case included a diagnosis of PTSD, the 
Veteran would not be entitled to any additional compensation 
for the same symptomatology.  See 38 C.F.R. § 4.14 (2008).

In the absence of post-service medical evidence diagnosing 
PTSD, the Board concludes that PTSD was not incurred in or 
aggravated by active service.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt.  However, 
as the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD, the doctrine is not 
for application and the claim must be denied.

B.  Claims for Higher Initial Evaluations 

The Veteran seeks higher initial evaluations for bilateral 
wrist, digestive system and lumbar and cervical spine 
disabilities.  He asserts that the initial evaluations 
assigned these disabilities do not accurately reflect the 
severity of his associated symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

1.  Carpal Tunnel Syndrome

The Veteran asserts that the carpal tunnel syndrome in both 
of his wrists causes bilateral wrist and hand pain, which 
increases on repetitive motion and when lifting or twisting 
his hands, numbness, including in the fingertips, and limited 
strength and necessitates the use of braces.  

The RO has evaluated carpal tunnel syndrome on the Veteran's 
right and left as noncompensably (0 percent) disabling 
pursuant to DC 8515.  This DC provides that a 10 percent 
evaluation is assignable for mild incomplete paralysis of the 
median nerve.  A 20 percent evaluation is assignable for 
moderate incomplete paralysis of the minor median nerve.  A 
30 percent evaluation is assignable for moderate incomplete 
paralysis of the major median nerve.  A 40 percent evaluation 
is assignable for severe incomplete paralysis of the minor 
median nerve.  A 50 percent evaluation is assignable for 
severe incomplete paralysis of the major median nerve.  A 60 
percent evaluation is assignable for severe complete 
paralysis of the minor median nerve; the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  A 70 percent 
evaluation is assignable for severe complete paralysis of the 
major median nerve.  38 C.F.R. § 4.124a, DC 8515 (2008).  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (2008).  

In this case, the evidence establishes that the Veteran's 
bilateral wrist disability pictures does not more nearly 
approximate the criteria for initial compensable evaluations 
during any time period at issue in this appeal.

During service, beginning in 1997, the Veteran reported and 
received treatment for right and left wrist complaints, which 
medical professionals objectively noted as numbness and 
slight, constant pain.  Testing confirmed carpal tunnel 
syndrome bilaterally, a disability that necessitated 
participation in occupational therapy and the use of wrist 
splints.  The Veteran was eventually discharged from service 
based on multiple disabilities, including bilateral carpal 
tunnel syndrome, which a Physical Evaluation Board rated as 
causing mild incomplete paralysis.

Following discharge from service, beginning in 2000, the 
Veteran again reported and sought treatment for bilateral 
wrist pain and numbness.  That year, a medical professional 
objectively confirmed slight tenderness in the hands.  
Thereafter, all medical professionals consistently noted no 
wrist symptoms and full range of motion of, and strength in, 
the wrists.

Following discharge, the Veteran also underwent VA 
examinations of his wrists, during which examiners 
consistently noted no wrist symptomatology.  More 
specifically, during a VA examination conducted in May 1999, 
a bone scan showed areas of focally increased activity in the 
right wrist.  The Veteran did not, however, report any wrist 
symptomatology and the examiner did not note any wrist 
abnormalities or diagnose a wrist disability.  During another 
VA examination conducted in April 2001, a VA examiner ordered 
nerve conduction studies and an electromyography, which, in 
May 2001, showed no abnormal electrical signs indicating 
carpal tunnel syndrome.  Based on the examination and testing 
results, the examiner noted no wrist abnormalities and 
diagnosed a history of bilateral carpal tunnel syndrome.  
During a VA examination conducted in April 2004, the examiner 
noted no tenderness, full range of motion of the wrists 
without discomfort, and symmetrical and good quality grip 
strength.  X-rays revealed normal wrists.  The examiner 
diagnosed wrist strains.  During a VA examination conducted 
in August 2004. an examiner noted no wrist abnormalities and 
diagnosed a history of bilateral carpal tunnel syndrome, none 
found clinically or by electromyography.

In sum, the Veteran's bilateral carpal tunnel syndrome, which 
constituted mild incomplete paralysis of the right and left 
median nerves during service, improved following discharge.  
During the course of this appeal, this disability was 
primarily asymptomatic, causing tenderness once in 2000.  
This fleeting tenderness, alone, is insufficient to establish 
the Veteran's entitlement to a higher initial evaluation 
under DC 8515 as it constitutes less than mild incomplete 
paralysis of the right and left median nerves.

The Veteran is competent to report those symptoms that come 
to him through his senses.  Layno v. Brown, 6 Vet.App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 
(1995).  However, his statements to VA in connection with his 
claim for a higher initial evaluation are not credible when 
viewed in the context of the entire record.  Therefore, they 
have diminished probative value.  The Board assigns greater 
probative value the objective medical findings showing no 
more than mild impairment.  Accordingly, the claim is denied.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

2.  Digestive System Disability

The Veteran asserts that his digestive system disability 
causes chest and stomach pain, dysphagia, and occasional 
regurgitation.

The RO has evaluated the Veteran's digestive system 
disability as 10 percent disabling pursuant to DC 7346, which 
governs ratings of hiatal hernias.  This DC provides that a 
60 percent evaluation is assignable for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent evaluation is 
assignable for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
is assignable when there are two or more of the symptoms for 
the 30 percent evaluation of less severity.  38 C.F.R. § 
4.114, DC 7346 (2008).  

In this case, the evidence establishes that the Veteran's 
digestive system disability picture does not more nearly 
approximate the criteria for a higher initial evaluation 
during any time period at issue in this appeal.

The Veteran's digestive system disability is characterized as 
gastroesophageal reflux and hiatal hernia, conditions medical 
professionals first diagnosed during service in 1998 and 1999 
based on an upper gastrointestinal series and a barium 
swallow.  They treated the former condition, which was 
reportedly causing chest pain, with medication, producing 
good results.  They treated the latter condition surgically.

Following discharge from service, beginning in 2000, the 
Veteran continued to report and receive treatment for 
digestive system complaints, including reflux.  Initially, in 
May 2000, a physician diagnosed a history of gastroesophageal 
reflux with dyspepsia based on a negative Helicobacter Pylori 
antibody result, but then prescribed medication and took anti 
reflux measures when an upper gastrointestinal series 
revealed thickened mucosal folds without duodenitis or ulcer.  
In October 2000, another physician noted chronic dyspepsia 
due to poor compliance with medication and diet.  By March 
2001, the Veteran was having no success alleviating his 
reflux so a physician changed his medication.

Following discharge, the Veteran also underwent VA 
examinations, during which examiners noted very few, if any, 
digestive system symptoms.  For instance, during a VA 
examination conducted in May 1999, an examiner noted that the 
Veteran's gastroesophageal reflux had resolved medically.  In 
April 2001, an examiner noted that the Veteran was on 
medication for digestive system complaints and diagnosed a 
history of a hiatal hernia and gastroesophageal reflux (upper 
gastrointestinal series revealed prominent duodenal mucosal 
fold), Helicobacter pylori negative, chronic dyspepsia.  In 
August 2004, based on the Veteran's reported history of no 
complaints when on medication except for an occasional acid 
taste, the examiner diagnosed gastroesophageal reflux, hiatal 
hernia, controlled with medication.  During a May 2006 VA 
examination, an examiner noted acid regurgitation, pyrosis 
and nausea after meals and then diagnosed gastroesophageal 
reflux and hiatal hernia, controlled with medication.  .

Based on a review of the evidence, the Board finds that a 
higher initial evaluation is not warranted for the Veteran's 
gastroesophogeal reflux disease, hiatal hernia.  The 
Veteran's complaints have ranged from none to occasional acid 
taste.  Furthermore, the record shows that symptoms are 
controlled with medication, but that the Veteran is 
noncompliant with medication and diet.  During noncompliance, 
his symptoms included dyspepsia, pyrosis, acid regurgitation 
and nausea, but not dysphagia.  In addition, the record shows 
no evidence of substernal pain or signs of considerable 
impairment of health due to gastroesophogeal reflux disease, 
hiatal hernia.  As such, the Board finds that the criteria 
for an increase to a 30 percent rating are not met.  
Accordingly, the claim is denied.  As the evidence is not in 
equipoise, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

3.  Spine Disabilities

The RO has evaluated the Veteran's lumbar spine disability as 
10 and 20 percent disabling pursuant to DCs 5295 and 5237 and 
his cervical spine disability as 10 percent disabling 
pursuant to DCs 5290 and 5237.  VA twice amended the DCs 
pertinent to spine ratings during the course of this appeal.  
Prior to the amendments at issue, DC 5295 governed ratings of 
lumbosacral strains and DC 5293 governed ratings of 
intervertebral disc syndrome.  Effective September 23, 2002, 
VA amended the criteria for rating intervertebral disc 
syndrome, but continued to evaluate that disease under DC 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, DC 5293 (2008)).

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the DCs 
pertinent to ratings of the spine.  According to that 
renumbering, DC 5237 now governs ratings of lumbosacral and 
cervical strains and DC 5243 governs ratings of 
intervertebral disc syndrome.  68 Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2008)).

Prior to September 26, 2003, DC 5295 provided that a 0 
percent evaluation was assignable for a lumbosacral strain 
with slight subjective symptoms only.  A 10 percent 
evaluation was assignable for strains with characteristic 
pain on motion.  A 20 percent evaluation was assignable for 
strains with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum evaluation of 40 percent was assignable for severe 
strains with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under DC 5290, a 10 percent evaluation was assignable for 
slight limitation of motion of the cervical spine.  A 20 
percent evaluation was assignable for moderate limitation of 
motion of the cervical spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the cervical 
spine. 38 C.F.R. 
§ 4.71a, DC 5292 (2002).

Under DC 5292, a 10 percent evaluation was assignable for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was assignable for moderate limitation of 
motion of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. 
§ 4.71a, DC 5292 (2002).

Normal ranges of motion of the cervical spine include: 
flexion from 0 to 45 degrees; extension from 0 to 45 degrees; 
lateral flexion bilaterally from 0 to 45 degrees; and 
rotation bilaterally from 0 to 80 degrees.  Normal ranges of 
motion of the thoracolumbar spine include: flexion from 0 to 
30 degrees; extension from 0 to 90 degrees; lateral flexion 
bilaterally from 0 to 30 degrees; and rotation bilaterally 
from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2008).

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca v. Brown, 8 Vet. 
App. 202.

Prior to September 26, 2003, a 30 percent evaluation was 
assignable for favorable ankylosis of the cervical spine and 
a 40 percent evaluation was assignable for unfavorable 
ankylosis of the cervical spine under DC 5287.  38 C.F.R. § 
4.71a, DCs 5287 (2002).  A 40 percent evaluation was also 
assignable for favorable ankylosis of the lumbar spine under 
DC 5289. 38 C.F.R. § 4.71a, DC 5289 (2002).  An evaluation in 
excess of 40 percent was assignable for unfavorable ankylosis 
of the lumbar spine, complete bony fixation (ankylosis) of 
the spine at a favorable angle, or certain residuals of a 
fractured vertebra. 38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 
(2002).

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5293 (2008).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008)).

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are to be 
evaluated separately under an appropriate DC.  68 Fed. Reg. 
51,443, Note (1) (Aug. 27, 2003).
In this case, the Veteran asserts that the evaluations 
initially assigned his low back and neck disabilities do not 
accurately reflect the severity of his low back and neck 
symptoms.  Such symptoms allegedly include pain, increased 
during certain activities, numbness, muscle spasm, and 
limited and painful movement, and necessitate the use of pain 
medication, ointment and a back brace.  The Veteran contends 
that his cervical spine disability should be rated to reflect 
that it involves not only degenerative joint disease, but 
also degenerative disc disease.

According to the above criteria, the objective evidence or 
record establishes that the Veteran's lumbar spine disability 
picture more nearly approximates the criteria for a higher 
initial evaluation under the former criteria for rating spine 
disabilities, or more specifically, DC 5292, from October 10, 
2000 to April 26, 2001.  The objective evidence of record 
also establishes that the Veteran's cervical spine disability 
does not more nearly approximate the criteria for a higher 
initial evaluation under any applicable DC, former or 
revised, during any time period at issue in this appeal.  

The Veteran first received treatment for lumbar and cervical 
spine strains during service.  Thereafter, and as previously 
indicated, in September 1997 and March 1998, while still on 
active duty, the Veteran was involved in motor vehicle 
accidents, after which he received additional treatment, 
including physical and occupational therapy and biofeedback, 
and was placed on physical profile for associated low back 
and neck pain, limitation of motion, tightness and decreased 
strength, numbness in the arms and fingers (separately 
service connected), low back spasms, neck spasm, and 
headaches (separately service connected).  Testing conducted 
during treatment visits revealed degenerative joint disease 
and disk disease of the cervical spine.  Eventually, the 
Veteran's low back and neck problems, in conjunction with 
other disabilities, necessitated the Veteran's discharge from 
service based on disability.  Prior thereto, however, in May 
1999, the Veteran underwent a VA examination, during which an 
examiner noted limitation of motion of the cervical spine 
(flexion to 40 degrees, lateral flexion to 35 degrees, and 
rotation on the left to 45 degrees and on the right to 60 
degrees) with pain.  In September 1999, a report of Physical 
Evaluation Board Proceedings confirmed limitation of motion 
of the cervical spine, also showed chronic low back, 
characterized as slight, but constant, and chronic neck pain, 
characterized as slight and occasional, and found the 
Veteran's pain in the Veteran's neck, low back and other 
joints to be 10 percent disabling.  

a.  Lumbar Spine:  From February 22, 2000 to October 9, 2000

Following discharge from service, the Veteran continued to 
receive treatment for low back complaints.  From February 22, 
2000 to October 9, 2000, he once presented complaining of low 
back pain.  A medical professional noted that the Veteran had 
undergone a bone scan during the previous year, while in 
service, which revealed no low back abnormalities.

The Veteran's low back pain is contemplated in the 10 percent 
evaluation the RO initially assigned the Veteran's lumbar 
spine disability during this time period.  There is no 
evidence of record indicating that, from February 22, 2000 to 
October 9, 2000, when the former criteria for rating back 
disabilities were in effect, the veteran's lumbar spine 
disability caused more than slight limitation of lumbar 
motion or ankylosis, including during flare-ups or on 
repetitive use, or muscle spasm and a loss of lateral spine 
motion, or involved intervertebral disc syndrome, thereby 
warranting a higher initial evaluation under DC 5286, 5289, 
5292, 5293 or 5295.  


b.  Lumbar Spine:  From October 10, 2000 to April 26, 2001

On October 10, 2000, after filing a claim for service 
connection for a low back disorder, the Veteran presented 
requesting a back brace, but would not discuss the 
circumstances surrounding the need for such a brace.  A 
physical therapist noted severely restricted range of motion 
(approximately 5 to 10 degrees of motion) and issued the 
Veteran a corset with metal stays.  During an April 27, 2001 
VA examination, an examiner noted no lumbar spine 
abnormalities.  He was not able to confirm the severe 
limitation of motion shown on October 10, 2000 as the Veteran 
reported a complete inability to move his back.  X-rays were 
normal.  

Severe limitation of motion of the lumbar spine warrants the 
assignment of an initial 40 percent evaluation under DC 5292.  
An initial evaluation in excess of 40 percent is not 
assignable, however, as the evidence of record shows that, 
from October 10, 2000 to April 26, 2001, when the former 
criteria for rating back disabilities were in effect, no 
ankylosis, including during flare-ups or on repetitive use, 
or involved intervertebral disc syndrome, or any other 
symptomatology thereby warranting a higher initial evaluation 
greater than 40 percent under DC 5286, 5289, or 5293.

The matter of evaluating the lumbar spine disability from 
April 26, 2001, is addressed in the remand portion of this 
decision below.

b.  Cervical

Following discharge from service, the Veteran continued to 
receive treatment for neck problems, including chronic pain 
and tenderness, and underwent VA examinations of his neck, 
including in April 2001, May 2004 and July 2006.  During 
treatment visits and examinations, testing again showed 
degenerative changes of the cervical spine.

During the April 2001 VA examination, an examiner was not 
able to evaluate the severity of any limitation of motion 
associated with the Veteran's cervical spine disability as 
the Veteran reported a complete inability to move his neck.  
The examiner did, however, note muscle spasm of the neck.  X-
rays showed moderate degenerative joint disease. 

During the May 2004 VA examination, an examiner noted full 
range of flexion, extension and lateral flexion, rotation to 
60 degrees bilaterally with discomfort, no additional 
functional limitation following repetitive movement, and no 
spasm weakness or tenderness.  X-rays showed minimal 
degenerative changes of the cervical spine.  Another VA 
examiner confirmed degenerative joint disease of the cervical 
spine during a VA joints examination conducted in December 
2004.

Also in December 2004, during a VA mental disorders 
examination, the Veteran showed a pattern of exaggeration and 
feigning.  Based on this fact, an examiner noted that the 
Veteran had chronic pain attributable to degenerative joint 
disease, which was likely exaggerated.  

During the July 2006 VA examination, the Veteran reported 
neck pain and stiffness, which had not incapacitated him 
during the prior two months, but in conjunction with his low 
back pain, had flared up and caused him to miss 4 or 5 days 
of work as a supply clerk.  The examiner noted hypertrophy of 
the upper torso or excessive development of the musculature 
of the upper torso that was inconsistent with incapacitating 
neck pain.  The examiner also noted that the Veteran made a 
poor attempt at engaging in range of motion exercises and was 
not cooperative.  Despite this, the examiner recorded forward 
flexion, extension and lateral flexion bilaterally to 30 
degrees and lateral rotation bilaterally to 40 degrees.  He 
indicated that the Veteran had no additional limitation on 
repetitive motion and, although he grimaced during range of 
motion testing, the motion was not painful.  X-rays again 
revealed minimal degenerative changes of the cervical spine.

Clearly, during the course of this appeal, medical 
professionals have associated degenerative changes with the 
Veteran's cervical spine disability.  As well, they have 
attributed pain and limitation of motion, and once spasm, to 
such changes, symptoms that are contemplated in the 10 
percent evaluation initially assigned the Veteran's cervical 
spine disability.  

The record conflicts regarding the degree to which the 
Veteran is limited in his ability to move his neck.  The VA 
examiner's July 2006 findings in this regard are unreliable 
given that the Veteran exaggerated the severity of his 
symptoms on examination and previously, in 2004.  The VA 
examiner's April 2001 findings are more accurate (no feigning 
noted at that time) and show that, at worst, any limitation 
of motion was slight.  On that day, the Veteran had full 
range of motion except with regard to rotation, bilaterally, 
which was limited minimally, by 25 percent.  In the absence 
of more severely limited motion of the cervical spine, 
ankylosis, or spasm with a loss of lateral spine motion, an 
initial evaluation in excess of 10 percent is not assignable 
under DC 5286, 5287, 5290 or 5295, pursuant to the former 
criteria for rating back disabilities.

An initial evaluation in excess of 10 percent is also not 
assignable under DC 5237, pursuant to the revised criteria 
for rating back disabilities, or more specifically, the 
General Rating Formula for Diseases and Injuries of the 
Spine, in the absence of more severe limitation of motion, or 
spasm so severe, it resulted in an abnormal gait or spinal 
contour.

The Veteran contends that the Board should acknowledge that 
the Veteran has not only degenerative joint disease of the 
cervical spine, but also degenerative disc disease of the 
cervical spine.  As alleged, during service, medical 
professionals attributed the Veteran's cervical spine 
complaints to both diseases; however, since discharge, 
testing has confirmed the former disease only.  Regardless, 
even assuming the Veteran has both, an initial evaluation in 
excess of 10 percent is not assignable for the symptoms 
thereof under the former or revised criteria for rating back 
disabilities.  By the Veteran's own admission, such symptoms 
are no more than mild, resulting in flare-ups that are not 
incapacitating in nature.

There is no indication that pain or any other impairment, due 
to disability of the spine, has caused functional loss 
greater than that contemplated by the current evaluation.  
Any additional functional impairment is not tantamount to, 
nor does it more nearly reflect, the next higher rating.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.  Accordingly, 
the claim for an initial evaluation in excess of 10 percent 
is denied, and there is no basis for staged ratings.

4.  Conclusion

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, there is 
no indication of record that the schedular criteria are 
inadequate to evaluate either of the Veteran's spine 
disabilities.  Although the Veteran claims that his lumbar 
spine and cervical spine disabilities have caused him to miss 
work, there is no objective medical evidence of record 
establishing that either spine disability, alone, causes 
marked interference with employment or necessitates frequent 
periods of hospitalization.  The Veteran's claims for higher 
initial evaluations for lumbar spine and cervical spine 
disabilities do not present such exceptional or unusual 
disability pictures as to render impractical the application 
of the regular schedular standards.  The Board is thus not 
required to remand these claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition and the Veteran may be awarded different 
evaluations in the future should any of his disability 
pictures change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluations are the most appropriate given the 
medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to higher initial evaluations 
for bilateral wrist, digestive system and neck disabilities, 
and a low back disability, from February 22, 2000 to October 
9, 2000, are not met.  In reaching this decision, the Board 
considered the complete history of the disabilities at issue 
as well as the current clinical manifestations and the effect 
the disabilities have on the Veteran's earning capacity.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2008).  The Board also considered 
the benefit-of-the-doubt rule; however, because the 
preponderance of the evidence is against each of these 
claims, the rule is not for application and the claims must 
be denied.  

The Board also concludes that the criteria for a 40 percent 
initial evaluation for a low back disability, from October 
10, 2000 to April 26, 2001, are met.  Inasmuch as the 
evidence supports this particular claim, it must be granted.


ORDER

Service connection for PTSD is denied.  

An initial compensable evaluation for right carpal tunnel 
syndrome is denied.

An initial compensable evaluation for left carpal tunnel 
syndrome is denied.

An initial evaluation in excess of 10 percent for 
gastroesophageal reflux, hiatal hernia is denied.  

An initial evaluation in excess of 10 percent for lumbosacral 
strain, from February 22, 2000 to October 9, 2000, is denied.

An initial 40 percent evaluation for lumbosacral strain, from 
October 10, 2000 to April 26, 2001, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

An initial evaluation in excess of 10 percent for cervical 
strain is denied.  


REMAND

The Veteran claims entitlement to service connection for 
testicular pain, including as due to an undiagnosed illness, 
and hypertension, entitlement to increased evaluations for 
right and left shoulder strains, and entitlement to higher 
initial evaluations for left and right elbow and bilateral 
foot disabilities, insomnia, tension headaches, residuals of 
a right fifth finger fracture, and lumbosacral strain, from 
April 27, 2001.  Additional action is necessary before the 
Board decides these claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate notice and assistance; 
therefore, proceeding in adjudicating these claims would 
prejudice the Veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

First, in September 2008, the RO certified for appeal 14 
claims, not including entitlement to an initial compensable 
evaluation for residuals of a right fifth finger fracture and 
entitlement to an initial evaluation in excess of 10 percent 
for bilateral plantar fasciitis and bilateral pes planus with 
right foot tibial sesamoid fracture.  The Board has since 
added these two claims to those the RO certified for appeal.  
The Board addresses the latter claim below.  The Board added 
the former claim on the title page of this decision as the 
Veteran properly perfected it for appellate review.  

More specifically, in a rating decision dated March 2000, the 
RO granted the Veteran service connection for residuals of a 
right fifth finger fracture and assigned that disability a 
noncompensable evaluation.  In June 2000, the Veteran 
initiated an appeal of the decision by submitting a written 
statement disagreeing with the evaluation the RO assigned.  
The RO then issued a statement of the case in June 2002.  In 
July 2002, the Veteran perfected his appeal by submitting a 
written statement that may be construed as a substantive 
appeal.  Despite this, the RO did not include the claim for 
an initial compensable evaluation for residuals of a right 
fifth finger fracture in any subsequently issued supplemental 
statements of the case.  In multiple written statements 
received at the RO since perfecting the appeal, the Veteran 
has mentioned generally his right fifth finger, but neither 
he, nor his representative has expressed a clear intent to 
pursue the appeal for this benefit.  Clarification is thus 
needed regarding the Veteran's intentions with regard to this 
claim and then, depending on the Veteran's response, 
additional notification and assistance might also be 
necessary.

Of the 14 claims the RO certified for appeal, two appear to 
be improperly perfected for appellate review:  entitlement to 
an increased evaluation for right shoulder strain, evaluated 
as 10 percent disabling from February 22, 2000 to August 5, 
2004 and as 20 percent disabling from August 6, 2004, and 
entitlement to an increased evaluation for left shoulder 
strain, evaluated as 10 percent disabling from February 22, 
2000 to August 5, 2004 and as 20 percent disabling from 
August 6, 2004.  

By rating decision dated March 2000, the RO granted the 
Veteran service connection for these disabilities and 
assigned these disabilities initial evaluations.  Thereafter, 
the Veteran did not timely initiate an appeal of the 
decision.  In fact, the Veteran did not again mention his 
shoulders until July 2002, in a written statement he 
characterized as a notice of disagreement.  The RO construed 
this statement as a new claim for increased evaluations for 
shoulder disabilities and decided this claim in a rating 
decision dated March 2005.  Thereafter, the Veteran did not 
again mention his shoulders, but, curiously, in a 
supplemental statement of the case issued in July 2008, the 
RO included these claims as issues on appeal.  In VA Form 9 
received in August 2008, a Statement of Accredited 
Representative in Appealed Case dated in September 2008, and 
an Appellant's Brief dated in December 2008, the Veteran then 
indicating his intent to pursue the appeal for these benefits 
by including these claims as issues on appeal.  Given that 
the propriety of the Board's appellate jurisdiction over 
these claims is unclear, on remand, the RO must clarify 
whether these claims are properly perfected for appellate 
review, notify the Veteran of its determination in this 
regard, including by advising him of the procedures and time 
limits for appealing an unfavorable determination, and then 
take any action necessary in response to the Veteran's 2008 
written statements, including by deciding these claims anew.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
inc
lud
es 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the claims for service connection 
for 
tes
tic
ula
r 
pai
n 
and
hypertension and for higher initial evaluations for right and 
lef
t 
elb
ow 
dis
abi
lit
ies
,
insomnia and headaches are necessary.  The RO afforded the 
Vet
era
n 
VA
examinations during the course of this appeal, but the 
rep
ort
s 
of 
the
se
examinations are inadequate to decide these claims.  With 
reg
ard 
to 
the 
Vet
era
n's
elbow disabilities and insomnia, eight years have passed 
sin
ce 
the 
las
t
examination.  With regard to the testicular pain, no examiner 
has 
add
res
sed
whether it might be due to an undiagnosed illness developed 
sec
ond
ary 
to 
the
Veteran's service in the Persian Gulf.  With regard to the 
hyp
ert
ens
ion
, 
no
examiner has specifically opined whether this condition is 
rel
ate
d 
to 
doc
ume
nte
d
in-service high blood pressure readings.  With regard to the 
hea
dac
hes
, 
no
examiner has recorded all clinical findings necessary to rate 
thi
s 
con
dit
ion 
und
er
the rating schedule.  Moreover, some medical professionals 
hav
e 
sug
ges
ted 
a
relationship between the insomnia and headaches and the 
Vet
era
n's 
psy
chi
atr
ic
disability, which is separately service connected and might 
con
tem
pla
te 
one 
or
both of these conditions in the assigned evaluation.  

Third, above in the decision section of this decision, the 
Board increased the initial evaluation assigned the Veteran's 
lumbar spine disability to 40 percent, from October 10, 2000 
to April 26, 2001.  According to the evidence of record dated 
since April 27, 2001, thereafter, the disability improved, 
thereby warranting an initial evaluation less than 40 
percent.  The Board may not, however, assign the disability 
such an evaluation for the time period noted without first 
satisfying certain procedural safeguards.  Such safeguards 
include informing the Veteran of a proposal to reduce the 
evaluation assigned his lumbar spine disability, from April 
27, 2001, providing him the law and regulations pertinent to 
rating reductions and VCAA notice discussing a claim for 
restoration of a disability evaluation when such evaluation 
is reduced, and affording him an examination, during which an 
examiner can determine whether, under 38 C.F.R. § 3.344(a) 
(2008), it is reasonably certain that the Veteran has 
experienced sustained material improvement in his lumbar 
spine disability since April 27, 2001.  

Fourth, in a March 2000 rating decision, the RO granted the 
Veteran service connection for bilateral plantar fasciitis 
and bilateral pes planus with right foot tibial sesamoid 
fracture and assigned that disability an initial 10 percent 
evaluation.  Thereafter, in a written statement received in 
June 2000, the Veteran expressed disagreement with the 
evaluation the RO assigned.  To date, the RO has not issued a 
statement of the case is response.  38 C.F.R. §§ 19.9, 
20.200, 20.201 (2008); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  This procedural 
defect must be cured on remand.  Once accomplished, the RO 
should return this claim to the Board for consideration only 
if the Veteran perfects his appeal in a timely manner.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that, if the claims file does not contain a notice 
of disagreement, a statement of the case and a substantive 
appeal, the Board is not required, and in fact, has no 
authority, to decide the claim).

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:
1.  Contact the Veteran and ask him to 
clarify in writing whether he wishes to 
pursue his appeal with regard to the 
claim of entitlement to an initial 
compensable evaluation for residuals of a 
right fifth finger fracture.  If so, 
provide the Veteran all necessary 
notification and assistance with regard 
to that claim, including by sending him 
VCAA notice that cites all pertinent law 
and regulations and affording him a VA 
examination of his right fifth finger.

2.  Review the claims file and determine 
whether the Veteran has properly 
perfected an appeal with regard to the 
claims for increased evaluations for 
right and left shoulder disabilities.  If 
not, inform him of the fact, provide him 
the law and regulations pertinent to 
timely filed appeals, and treat his 2008 
written statements as new claims for such 
benefits.  If so, provide him all 
necessary assistance with regard to the 
claims, including by affording him a VA 
examination of his shoulders.

3.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for testicular 
pain, including as due to an undiagnosed 
illness.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) note all symptoms associated with 
the Veteran's genitourinary system, 
including, if appropriate, 
testicular pain; 

b) indicate whether the testicular 
pain is due to a specific disease 
entity;  

c) if the testicular pain is found 
to be due to a specific disease 
entity, opine whether it is at least 
as likely as not etiologically 
related to the Veteran's period of 
active service, including in the 
Persian Gulf;  

d) if the testicular pain is not 
found to be due to a specific 
disease entity, indicate whether it 
represents an objective indication 
of chronic disability resulting from 
an undiagnosed illness related to 
the veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness, which 
is defined by a cluster of signs or 
symptoms; 

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the illness has 
manifested; and 
f) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for hypertension.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the Veteran has 
hypertension; 

b) if so, opine whether the 
hypertension is related to the 
Veteran's active service, during 
which medical professionals 
documented multiple high blood 
pressure readings; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for higher initial evaluations for right 
and left elbow disabilities.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all elbow 
symptomatology, including, if 
appropriate, tenderness, pain, 
limitation of motion of the forearm, 
impairment of supination and/or 
pronation, ankylosis and nerve 
damage;  

b) consider whether the Veteran's 
elbow symptoms cause functional loss 
due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups 
or after repetitive use in terms of 
additional loss of motion beyond 
that which is observed clinically; 

c) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

d) describe the impact of each of 
the Veteran's elbow disabilities on 
his daily activities and 
employability, including during 
flare-ups and on repetitive use; and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

6.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for 
insomnia.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the Veteran has 
insomnia and, if so, whether it is 
part of, or separate from, his 
service-connected psychiatric 
disability ;

b) note whether the insomnia is 
asymptomatic, but with documented 
sleep disorder breathing, causes 
persistent daytime hypersomnolence, 
or necessitates the use of a 
breathing assistance device;  

c) describe the impact of the 
Veteran's insomnia on his daily 
activities and employability; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

7.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for 
headaches.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) describe objectively the 
frequency of the Veteran's headaches 
monthly; 

b) indicate whether the headaches 
are prostrating in nature;  

c) describe the impact of the 
Veteran's headaches on his daily 
activities and employability;  
d) specifically indicate whether any 
economic impact is severe; and

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

8.  Arrange for the Veteran to undergo a 
VA examination by an examiner who has not 
yet evaluated the Veteran for the purpose 
of evaluating the severity of his lumbar 
spine disability since April 27, 2001.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) offer an opinion as to 
whether it is reasonably 
certain that, since April 27, 
2001, the material improvement 
in the Veteran's lumbar spine 
disability has been maintained 
and will continue to be 
maintained under the ordinary 
conditions of life; and

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

9.  Following examination of the 
Veteran's lumbar spine disability, review 
the claims folder and determine whether 
the evidence supports reduction of the 40 
percent evaluation assigned such 
disability from October 10, 2000 to April 
26, 2001, for the period beginning April 
27, 2001.  If so, notify the Veteran in 
writing of the contemplated reduction in 
her 40 percent evaluation for a lumbar 
spine disability, furnish him detailed 
reasons therefor, and provide him 60 days 
to present additional evidence showing 
that the 40 percent evaluation should be 
continued.

10.  Provide the Veteran a statement of 
the case pertaining to the claim of 
entitlement to an initial evaluation in 
excess of 10 percent for bilateral plantar 
fasciitis and bilateral pes planus with 
right foot tibial sesamoid fracture.  If 
the Veteran then perfects his appeal of 
the RO's March 2000 rating decision by 
submitting a timely and adequate 
substantive appeal, return the claim to 
the Board for appellate review.

11.  Readjudicate all claims that have 
been properly prepared for appellate 
review.  If any benefit sought on appeal 
is not granted, provide the Veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  The Veteran need take no action unless 
he receives further notice.  He does, however, have the right 
to submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).


____________________________________________
CYNTHIA A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


